Citation Nr: 0933720	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a fracture of the transverse process at L3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from July 1976 to 
July 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO certified this appeal to the Board in June 2007 and, 
in May 2009, so more than 90 days later, the Veteran 
submitted additional evidence.  At first he indicated that he 
wanted the RO to initially consider this additional evidence, 
but in a June 2009 statement in support of claim (VA Form 21-
4138) he waived this right and indicated, instead, that he 
wanted the Board to consider this additional evidenced in the 
first instance.  38 C.F.R. §§ 20.800, 20.1304 (2008).

Nevertheless, because the claim must be further developed, 
the Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

The additional evidence recently submitted includes the 
report of an April 2009 evaluation by R.T., a physical 
therapist, who saw the Veteran on referral.  It was noted the 
Veteran had a history of an injury in 1979, referring to when 
he fell and broke his back while in the military and received 
physical therapy for several months (though no surgery), and 
that he fell again in 1993 (some 12 years after is military 
service ended), and again most recently about 3-4 weeks prior 
to his current physical therapy consult when his lower 
extremity reportedly "gave out" and he fell backwards on 
his buttocks.  He complained of increased pain in his left 
buttocks and low back pain traveling up to his neck.  He also 
said that he had always had limited range of motion of the 
cervical and lumbar regions of his spine, however not as 
restricted as currently.  He further indicated that he has a 
transcutaneous electrical nerve stimulation (TENS) unit at 
home and uses it frequently.

As further support for his claim for a higher rating, the 
Veteran also submitted records of his treatment at the 
Daytona Beach VA outpatient clinic (OPC), including as 
recently as April 2009.  He says his doctor there has 
increased the amount of the pain medication to combat the 
debilitating episodes.  He therefore requested a VA 
compensation examination to verify his current level of 
disability.  He had earlier made this same request in his 
March 2007 substantive appeal (on VA Form 9), also alleging 
the increase in his pain medication had caused a hazard when 
working (referring to a June 2006 statement from his then 
current employer as confirmation of this, noting he had 
missed several days of work because of back pain).  He 
further alleged that there were times when he was 
totally incapacitated, unable to even get out of bed.

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) has held that when, as here, a Veteran claims 
that a disability is worse than when originally rated or last 
examined by VA (which, here, was in September 2006, so 3 
years ago), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Veteran therefore needs to be reexamined to reassess the 
severity of his disability and address all applicable rating 
criteria.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his service-connected low 
back disability.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences on his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of his 
pertinent medical and other history.

2.  Then readjudicate the Veteran's 
claim for a higher rating for his low 
back disability in light of the 
additional evidence.  If a higher 
rating is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them time 
to respond to it before returning the 
file to the Board for further 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

